          Case 1:21-cv-00100-LY-SH Document 5 Filed 03/05/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
DELFINA TORRES,                                   §
            Plaintiff                             §
                                                  §
v.                                                §            Case No. 1:21-CV-00100-LY-SH
                                                  §
THE BROWNSVILLE UTILITIES                         §
BOARD,                                            §
           Defendant                              §

                          REPORT AND RECOMMENDATION
                     OF THE UNITED STATES MAGISTRATE JUDGE

TO:     THE HONORABLE LEE YEAKEL
        UNITED STATES DISTRICT JUDGE

     Before the Court is Plaintiff Delfina Torres’s Complaint. Dkt. 1. The District Court referred

all pending and future nondispositive and dispositive motions to the undersigned Magistrate Judge

for resolution and Report and Recommendation, respectively, pursuant to 28 U.S.C.

§ 636(b)(1)(B), Federal Rule of Civil Procedure 72, and Rule 1(d) of Appendix C of the Local

Rules of the United States District Court for the Western District of Texas.

                                        I.      Background

     On February 2, 2021, the Court ordered Plaintiff to submit either the filing fee of $402 or a

completed application to proceed in forma pauperis within thirty days. Dkt. 3. The Court also

warned Plaintiff that failure to comply with the Court’s Order may result in dismissal of this case

for want of prosecution. Id. Plaintiff failed to timely submit a filing fee or complete an application

to proceed in forma pauperis.

     A district court may dismiss an action sua sponte for failure to prosecute or to comply with

any order of court under Federal Rule of Civil Procedure 41(b). McCullough v. Lynaugh, 835 F.2d




                                                  1
         Case 1:21-cv-00100-LY-SH Document 5 Filed 03/05/21 Page 2 of 2




1126, 1127 (5th Cir. 1988). Because Plaintiff failed to abide by a Court Order and to prosecute her

case, the Magistrate Judge recommends that this case be dismissed.

                                    II.      Recommendation

   The undersigned therefore RECOMMENDS that the District Court DISMISS Delfina

Torres’s case without prejudice pursuant to Rule 41(b).

                                          III.   Warnings

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.

§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

SIGNED on March 5, 2021.


                                                  SUSAN HIGHTOWER
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 2
